
	

115 HR 3911 : Risk-Based Credit Examination Act
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 3911
		IN THE SENATE OF THE UNITED STATES
		November 8, 2017 Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Securities Exchange Act of 1934 with respect to risk-based examinations of Nationally
			 Recognized Statistical Rating Organizations.
	
	
 1.Short titleThis Act may be cited as the Risk-Based Credit Examination Act. 2.Risk-Based Examinations of Nationally Recognized Statistical Rating OrganizationsSection 15E(p)(3)(B) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–7(p)(3)(B)) is amended in the matter preceding clause (i), by inserting , as appropriate,  after Each examination under subparagraph (A) shall include.
		
	Passed the House of Representatives November 7, 2017.Karen L. Haas,Clerk
